MEMORANDUM**
Zhe Xiao Zhou, a native and citizen of China, petitions for review of the decision of the Board of Immigration Appeals affirming the immigration judge’s (“IJ”) order denying his applications for asylum and withholding of deportation. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply, and we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the IJ’s adverse credibility finding for substantial evidence. Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.1996). We grant the petition, and vacate and remand for further proceedings.
The IJ erroneously concluded that Zhe Xiao Zhou was not credible because he testified to certain details regarding his alleged persecution by local communist officials that were not included in his asylum application. See id. (“It is well settled that an applicant’s testimony is not per se lacking in credibility simply because it includes details that are not set forth in the asylum application.”). Moreover, the IJ failed to provide an adequate reason for rejecting Zhe Xiao Zhou’s explanation for the omissions. See Garrovillas v. INS, 156 F.3d 1010, 1014 (9th Cir.1998) (“inconsistencies of less than substantial importance for which a plausible explanation is offered[ ]” are improper bases for an adverse credibility finding).
PETITION GRANTED; VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.